Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-12, 16, 18, and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to an interview with Nathan Elder on 5/13/2022.

Please amend the claims dated 4/5/2022 as follows:
1. (Currently amended) A method, comprising:	determining, by one or more computer systems, features and labels for use in training a machine learning model, the features including a set of positively labeled features comprising at least i) job titles explicitly specified as preferred job titles by candidates in a first set of candidates, ii) job titles of job postings associated with job applications submitted by candidates in the first set of candidates, and iii) job titles of job postings selected for viewing by candidates in the first set of candidates, and the features including a set of negatively labeled features comprising at least randomly selected job titles;
inputting, by the one or more computer systems, the set of positively labeled features and the set of negatively labeled features as training data for training the machine learning model to predict for each candidate in a second set of candidates a preferred job title;	subsequent to training the machine learning model, applying, by the one or more computer systems, the trained machine learning model to features for the second set of candidates to produce predictions of preferred job titles for each candidate in the second set of candidates; 	storing the predictions of preferred job titles in association with the second set of candidates; 
generating [[a]] job recommendations for each candidate in the second set of candidates, by: 
inputting the predictions of preferred job titles with the features for the second set of candidates into a second, pre-trained machine learning model;	receiving, as output from the second, pre-trained machine learning model, scores representing likelihoods of the second set of candidates applying to jobs associated with job postings; and	generating the job recommendations for the second set of candidates based on rankings of the scores;
detecting an interaction, by each 
using data representing the detected interaction as additional training data to update the machine learning model to make improved predictions.

5. (Canceled)
12. (Currently Amended) A system, comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to: 
determine features and labels for use in training a machine learning model, the features including a set of positively labeled features comprising at least i) job titles of job postings associated with job applications submitted by a first set of candidates, and iii) job titles explicitly specified as preferred job titles by candidates in a first set of candidates, and the features including a set of negatively labeled features comprising at least randomly selected job titles; 
input the set of positively labeled features and the set of negatively labeled features as training data for training the machine learning model to predict for each candidate in a second set of candidates a preferred job title; 
subsequent to training the machine learning model, apply the trained machine learning model to features for the second set of candidates to produce predictions of preferred job titles for the second set of candidates; 
store the predictions of preferred job titles in association with the second set of candidates; and 
generate job recommendations for each candidate in the second set of candidates based on the predictions of preferred job titles, by: 
inputting the predictions of preferred job titles with the features for the second set of candidates into a second, pre-trained machine learning model; 
receiving, as output from the second, pre-trained machine learning model, scores representing likelihoods of the second set of candidates applying to jobs associated with job postings; and 
generating the job recommendations for the second set of candidates based on rankings of the scores;
detect an interaction, by each candidate, with the job recommendation; and
use data representing the detected interaction as additional training data to update the machine learning model to make improved predictions.

21. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising: 
determining, by one or more computer systems, features and labels for use in training a machine learning model, the features including a set of positively labeled features comprising at least i) job titles of job postings associated with job applications submitted by candidates in the first set of candidates, and iii) job titles explicitly specified as preferred job titles by candidates in a first set of candidates, and the features including a set of negatively labeled features comprising at least randomly selected job titles; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/185,365Dkt: 3080.L99US1 Filing Date: November 9, 2018 Title: ACTIVITY-BASED INFERENCE OF TITLE PREFERENCES 
inputting, by the one or more computer systems, the set of positively labeled features and the set of negatively labeled features as training data for training the machine learning model to predict for each candidate in a second set of candidates a preferred job title; 
subsequent to training the machine learning model, applying, by the one or more computer systems, the trained machine learning model to features for the second set of candidates to produce predictions of preferred job titles for each candidate in the second set of candidates; 
storing the predictions of preferred job titles in association with the second set of candidates; 
generating [[a]] job recommendations for each candidate in the second set of candidates, by: 
inputting the predictions of preferred job titles with the features for the second set of candidates into a second, pre-trained machine learning model;	receiving, as output from the second, pre-trained machine learning model, scores representing likelihoods of the second set of candidates applying to jobs associated with job postings; and	generating the job recommendations for the second set of candidates based on rankings of the scores;
detecting an interaction, by each 
using data representing the detected interaction as additional training data to update the machine learning model to make improved predictions of preferred job titles.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections under 35 U.S.C. 101 have been withdrawn since the claims are found to be subject matter eligible for the following reasons: Claims are directed to a practical application of the abstract idea by improving a technology or technical field and or providing meaningful limitations beyond generally linking the abstract idea to a particular technological environment, by at least the following limitations “generating job
inputting the predictions of preferred job titles with the features for the second set of candidates into a second, pre-trained machine learning model;	receiving, as output from the second, pre-trained machine learning model, scores representing likelihoods of the second set of candidates applying to jobs associated with job postings; and	generating the job recommendations for the second set of candidates based on rankings of the scores;
detecting an interaction, by each candidate, with the job recommendation; and
using data representing the detected interaction as additional training data to update the machine learning model to make improved predictions of preferred job titles”.

Rejections under 35 U.S.C. 103 have been withdrawn based on amended claims as provided above overcoming the teachings of the prior art. Closest prior art to the claimed invention include Grover et al (US 20180173803 A1) in view of Fang et al (US 20190205838 A1), Agrawal et al (M. Agrawal, T. Gonçalves and P. Quaresma, "A hybrid approach for cold start recommendations," 2017 11th International Conference on Software, Knowledge, Information Management and Applications (SKIMA), 2017, pp. 1-6, doi: 10.1109/SKIMA.2017.8294101.), and Ahmed et al (S. Ahmed, M. Hasan, M. N. Hoq and M. A. Adnan, "User interaction analysis to recommend suitable jobs in career-oriented social networking sites," 2016 International Conference on Data and Software Engineering (ICoDSE), 2016, pp. 1-6, doi: 10.1109/ICODSE.2016.7936143.). None of the prior art alone or in combination teach(es) the claimed invention as recited above in claim 1, 12 and 21, wherein the novelty is in the combination of all the limitations and not in a single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624